Citation Nr: 1040561	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for left knee degenerative 
joint disease (left knee disability).

5.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to back disability.

6.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 
1971, including service in the Republic of Vietnam from March 
1968 to October 1969 and from October 1970 to March 1971.  The 
Veteran has additional service in the Army Reserves.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In April 2009, the Board remanded this case for further 
development.  

The issues of entitlement to service connection for lumbar spine 
disability, cervical spine disability, left knee disability, 
peripheral neuropathy, and GERD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 8, 2003 to September 17, 2006, the Veteran's tinea 
versicolor affected 20 percent of the Veteran's total body 
surface are and was not treated with systemic therapy.

2.  Beginning September 18, 2006, the Veteran's tinea versicolor 
spread and was ultimately found to affect more than 40 percent of 
the Veteran's total body surface area.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 
percent for tinea versicolor from May 8, 2003 to September 17, 
2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7806 
(2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial disability rating of 60 percent for tinea 
versicolor are met as of September 18, 2006.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The appeal for higher initial rating for tinea versicolor arises 
from disagreement with the initial rating following the grant of 
service connection for tinea versicolor.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination, lay statements of the 
Veteran, and statements of his representative have been obtained.  
In compliance with the Board's April 2009 remand instructions, VA 
sent the Veteran a May 2009 letter requesting that he provide 
either copies of any private treatment records pertinent to the 
tinea versicolor claim or sufficient information, and if 
necessary, authorization to enable it to obtain any additional 
evidence that was not already of record.  This letter also 
satisfied the requirements of Dingess and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated in part sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  In addition, 
the RO scheduled the Veteran for a VA examination in June 2009 
regarding his claim for an increased evaluation for service 
connected tinea versicolor.  In response, the Veteran submitted 
additional private treatment records.  As noted below in the 
remand section, obtained the Veteran's service treatment records 
from his period of reserves service, not his period of active 
duty service.  However, as these records were considered in the 
February 2004 decision that granted the tinea versicolor claim 
and the issue of paramount importance in the current increased 
rating claim is the present level of disability, not its 
relationship to the Veteran's military service, there is no 
prejudice to the Veteran in proceeding to consider the claim on 
the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus 
VA has substantially complied with the April 2009 remand 
instructions with respect to this issue.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal as to tinea versicolor.  The Board finds that VA has 
obtained or made reasonable efforts to obtain evidence that might 
be relevant to the issue of tinea versicolor, and that VA has 
satisfied the duty to assist with respect to this issue.

Analysis

The February 2004 rating decision reopened and granted the claim 
for tinea versicolor, assigning a noncompensable evaluation, 
effective May 8, 2003.  The Veteran appealed that decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In June 2006, the RO 
increased the Veteran's disability evaluation for tinea 
versicolor to 30 percent, effective May 8, 2003, under Diagnostic 
Code 7813-7806.  Under Fenderson, separate ratings can be 
established for separate periods of time based on the evidence at 
the time.  Id.  In a January 2010 rating decision, the RO 
increased the Veteran's disability evaluation for tinea 
versicolor to 60 percent, effective June 30, 2009.  As explained 
below, the Board agrees that staged ratings are warranted, but 
finds that entitlement to the higher evaluation began earlier 
than the date determined by the RO.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic code 
to identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic 
Code 7813 provides that dermatophytosis should be rated as 
disfigurement of the head, face, or neck; scars; or dermatitis, 
depending on the predominant disability.  Diagnostic Code 7806 
provides for rating dermatitis or eczema based on the percentage 
of the body affected or systemic therapy.

From May 8, 2003 to September 17, 2006

In order to warrant the next higher evaluation of 60 percent, the 
Veteran's tinea versicolor must effect more than 40 percent of 
the entire body or more than 40 percent of the exposed areas, or 
must require constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
12-month period.  A 50 percent evaluation is available under 
Diagnostic Code 7800 for disfigurement of the head, face, or neck 
and a 40 percent evaluation is available under Diagnostic Code 
7801 for deep and nonlinear scars.

Private treatment records from October 2002 note an extensive 
rash on his chest, back, and forearms.

In August 2003, the Veteran underwent a VA medical examination in 
conjunction with this claim.  The examiner noted that the 
Veteran's predominant symptom was discoloration with no scarring 
or other defects.  This skin condition affected approximately 20 
percent of the upper body, including his back and chest.

Private medical records from October 2004 note widespread 
discreet and confluent, finely scaly patches.  The Veteran 
reported using topical creams to treat his skin and reported 
moderate severity.  Private records from February 2005 note 
dyschromia with hyperpigmentation on the shoulders, chest, back, 
neck, and arms.  The Veteran reported widespread, fairly severe 
itching.  

In a February 2005 hearing before a Decision Review Officer, the 
Veteran testified that his skin condition affected his entire 
upper body from his neck down, including his chest, back, and 
both arms.  He described the rash as dark and scaly generally, 
but puffy, itchy, and scaling in the heat or if he perspired.  He 
stated that he sometimes got bumps, but usually it was little 
welts.  He reported using antifungal cream to treat his skin 
condition.  

At an April 2005 VA medical examination, there was macular 
hyperpigmented eruption covering his upper to midback, his chest, 
abdomen, and bilateral upper extremities to approximately the 
elbows.  The total body surface area involved was 20 percent and 
the percent of visible disease was zero percent.  There was 
slight scale associated with these lesions but no associated 
systemic or nervous manifestations.  There was no scarring or 
disfigurement.  The Veteran stated that he was under the care of 
a private physician for this condition, but he was unable to 
recall the names of the medications prescribed.

Based on the above, the Board finds that the Veteran's tinea 
versicolor most nearly approximates the criteria for a 30 percent 
evaluation from May 8, 2003 to September 17, 2006.  Both the 
August 2003 and April 2005 VA examiners noted that tinea 
versicolor affected 20 percent of the Veteran's total body 
surface area and a lesser percentage of the exposed areas.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  These percentages fall 
short of the greater than 40 percent requirement for a 60 percent 
evaluation.  Likewise, the Veteran reported using topical and 
antifungal creams to treat this condition, but not systemic 
therapy such as cortosteroids or other immunosuppressives.  The 
evidence of record does not suggest deep, nonlinear scars 
associated with this condition or disfigurement of the head, 
face, or neck, thus a higher evaluation is not available under 
Diagnostic Code 7801 or Diagnostic Code 7800.  See 38 C.F.R. 
§ 4.118.  For these reasons, the Board determines that 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent for the Veteran's tinea 
versicolor for the period from May 8, 2003 to September 17, 2006.  
38 C.F.R. § 4.7.

As of September 18, 2006

Private records from September 18, 2006, more than a year after 
the April 2005 VA medical examination, note that the Veteran's 
tinea versicolor was getting worse with constant itching and 
spreading.  The Veteran's trunk, neck, and arms were affected.  
Records from April 2009 again note a worsening of this condition 
affecting the Veteran's trunk.  In her May 2009 statement, the 
Veteran's wife noted that the Veteran's rash has gotten worse 
since it began in the 1970s.  She noted that he complained on 
itching and he scratches a lot.  She stated that he wears long 
sleeve shirts to hide this condition which affects his upper 
torso, neck, and arms.  These records do not include an 
estimation of the percentage of the Veteran's body affected.

At a June 30, 2009 VA medical examination, the examiner found 
that more than 40 percent of the Veteran's total body area was 
affected.  More than 5 percent, but less than 20 percent of the 
Veteran's exposed areas (head, face, neck, and hands) were 
affected.  The Veteran was receiving constant systemic therapy 
for the past 12-month period, but this therapy was not 
corticosteroids or other immunosuppressive drugs.

Based on the above, the Board finds that the Veteran's tinea 
versicolor most nearly approximates the criteria for a 60 percent 
evaluation.  The June 2009 VA examiner found that tinea 
versicolor affected more than 40 percent of the Veteran's total 
body surface and less than 20 percent of the exposed areas.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  The private records and 
lay evidence do not quantify the percentage of the Veteran's body 
affected, but do note that it spread, requiring the Veteran to 
wear long-sleeved shirts to cover the rash.  Earlier records 
specifically noted that the rash ended above the Veteran's elbows 
which would not seem to require long-sleeves to cover.  Resolving 
doubt in favor of the Veteran, the Board finds that this other 
evidence is sufficient to establish that the Veteran's tinea 
versicolor worsened as of September 18, 2006, and that worsening 
was ultimately quantified by the June 2009 VA examiner as 
affecting more than 40 percent of the Veteran's body surface 
area.  This is the maximum evaluation available under Diagnostic 
Code 7806.  Again, the evidence of record does not suggest 
disfigurement of the head, face, or neck associated with this 
condition, thus a higher evaluation is not available under 
Diagnostic Code 7800.  See 38 C.F.R. § 4.118.  For these reasons, 
the Board determines that preponderance of the evidence is in 
favor the assignment of a 60 percent evaluation, but no more, for 
the Veteran's tinea versicolor for the period beginning September 
18, 2006.  38 C.F.R. § 4.7.

Extraschedular Consideration

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The record does 
not reflect frequent, or indeed any, periods of hospitalization 
because of the service-connected disability in question, nor does 
it reflect interference with employment to a degree greater than 
that contemplated by the regular schedular standards.  The record 
does not indicate that the Veteran has been hospitalized for his 
skin condition.  Similarly, the record does not suggest that the 
Veteran's skin condition has interfered with his employment.  
Thus, the evidence of record does not reflect any factor which 
takes the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned staged ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  Accordingly, the 
Board determines that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
tinea versicolor from May 8, 2003 to September 17, 2006, is 
denied.

Entitlement to an evaluation of 60 percent, but no more, for 
tinea versicolor as of September 18, 2006, is allowed.


REMAND

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.   Stegall v. 
West, 11 Vet. App. 268 (1998).   Where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.

As noted in the April 2009 remand, the Veteran's service 
treatment records for his period of active duty service from 
October 1967 to March 1971 are not included in the claims folder.  
They are, however, listed among the evidence considered in the 
September 1980 and February 2004 rating decisions and a September 
2004 Statement of the Case.  Likewise, the response attached to 
the service treatment records for the Veteran's period of reserve 
service notes that in August 1980 the National Military Personnel 
Records Center (NPRC) had furnished service treatment records to 
the Winston-Salem RO.  In the event that a veteran's records are 
lost or destroyed, VA has a heightened duty to assist, which 
includes searching for alternate records.  Washington v. 
Nicholson, 19 Vet. App. 362, 369-71 (2005).  
The record does not reflect any additional efforts made to locate 
these records or to obtain records from alternate sources.  As 
such, additional steps must be taken to locate these missing 
records or to reconstruct them through alternate records, 
including records pertaining to the injury that lead to his 
Purple Heart Award in May 1968.

Furthermore, the Board notes that VA examinations are necessary 
for the proper adjudication of these claims once the RO has 
attempted to locate the missing service treatment records.  As 
the Veteran has alleged that his GERD was caused by his service 
connected posttraumatic stress disorder (PTSD), a medical opinion 
regarding a possible nexus between the two is necessary.  
Likewise, as the Veteran was awarded a Purple Heart, he is a 
combat veteran and his lay statements regarding the nature of the 
injury are sufficient proof of that injury so long as it is 
consistent with the circumstances, conditions, and hardships of 
such service.  See 38 C.F.R. § 3.304(d).  To the extent that the 
Veteran, through his representative, has alleged that his 
cervical spine, lumbar spine, and left knee disability are 
related to that injury, an examination and opinion are necessary.  
Finally, as the Veteran alleges that his peripheral neuropathy is 
secondary to a back disability, a medical opinion regarding any 
such nexus would be necessary is the Veteran is found to have a 
service connected cervical or lumbar spine disability.  

Again, the RO should first attempt to locate the Veteran's 
service treatment records for his period of active duty as these 
records may reveal alternate in-service diseases or injuries to 
which his current disabilities may be linked.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to locate the 
Veteran's service treatment records for his 
period of active duty service from October 
1967 to March 1971.  All attempts should be 
documented in the claims file.  If the RO is 
unable to locate the Veteran's service 
treatment records, the RO should state this 
fact and should attempt to reconstruct them 
through alternate records.

2.  After completion of paragraph 1, the RO 
should schedule the Veteran for a VA 
examination by an examiner with appropriate 
expertise for the purpose of determining the 
nature and etiology of his GERD, specifically 
whether his military service or his service 
connected posttraumatic stress disorder 
(PTSD) are implicated.  The claims file 
should be made available to the examiner and 
reviewed in conjunction with this 
examination.  Any indicated studies should be 
performed.

Based on the examination results and review 
of the record, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that GERD is 
etiologically related to the Veteran's active 
service or a service connected disability.  
The rationale for each opinion expressed must 
be provided.

3.  After completion of paragraph 1, the RO 
should schedule the Veteran for a VA 
examination or examinations by an examiner or 
examiners with appropriate expertise for the 
purpose of determining the nature and 
etiology of the Veteran's cervical spine, 
lumbar spine, and left knee disabilities, 
specifically whether his military service, 
including his combat injury, is implicated.  
The claims file should be made available to 
the examiner and reviewed in conjunction with 
this examination.  Any indicated studies 
should be performed.

a. Based on the examination results and 
review of the record, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
cervical spine disability is etiologically 
related to the Veteran's active service, 
including the Veteran's description of his 
combat injury to include as secondary to 
any service-connected disability.  

b. Based on the examination results and 
review of the record, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
lumbar spine disability is etiologically 
related to the Veteran's active service, 
including the Veteran's description of his 
combat injury to include as secondary to 
any service-connected disability.

c.  Based on the examination results and 
review of the record, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
left knee spine disability is 
etiologically related to the Veteran's 
active service, including the Veteran's 
description of his combat injury to 
include as secondary to any service-
connected disability.

The rationale for each opinion expressed must 
be provided.

4.  After completion of paragraphs 1 and 3, 
if the Veteran's service treatment records 
suggest an in-service disease or injury 
related to the Veteran's current peripheral 
neuropathy OR the Veteran is determined to 
have a service connected cervical or lumbar 
spine disability, the RO should schedule the 
Veteran for a VA examination by an examiner 
with appropriate expertise for the purpose of 
determining the nature and etiology of the 
Veteran's peripheral neuropathy, specifically 
whether his military service or a service 
connected disability are implicated.  The 
claims file should be made available to the 
examiner and reviewed in conjunction with 
this examination.  Any indicated studies 
should be performed.

5.  Then readjudicate the claims on appeal in 
light of the additional evidence obtained.  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


